DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/629,033, filed on 01/06/2020, claims foreign priority to  CHINA 201811269779.1 filed on 10/29/2018 and is a 371 of PCT/CN2018/125440 filed 12/29/2018.

Response to Amendment
This office action is in response to amendments filed 06/30/2022 wherein claims 1-9 are pending and ready for examination.

Allowable Subject Matter
The claims are currently rejected under 35 U.S.C. 112.  However, were those rejections to be overcome the following would be a statement of reasons for the indication of allowable subject matter:  Claim 1 would be allowed because the closest prior art, Privitera et al., U.S. Pub. No. 2014/0168843 A1, Tao et al., U.S. Pub. No. 2018/0238951 A1, Grosjean, U.S. Pub. No. 2013/0226479 A1, Gao Yunhui, CN 108037422A, Chen Silei, CN107154783A, and Chen Zhicong et al., CN106021806A, either singularly or in combination, fail to anticipate or render obvious an arc fault detection method for a photovoltaic system based on an adaptive kernel function and instantaneous frequency estimation comprising the steps of: 
	processing the detection signal xt with nonlinear chirplet transform to obtain complex time-frequency matrices of the detection signal xt  after multiple iterations;
		selecting u iterated complex time-frequency matrices, and processing modules of 	elements at specified frequency components of the selected u iterated complex time- 	frequency matrices with sum of squares in a frequency dimension;
		extracting n detection variables NC(t), i = 1,2,3 ..., n, and forming a two-	dimensional matrix M of             
                n
                x
                
                    
                        T
                    
                    
                        N
                        C
                        T
                         
                    
                
            
        ; 
		calculating a detection variable change from a latter moment to a former moment 	of M along a time dimension, and comparing with corresponding elements of a threshold 	column vector Y; wherein 
		if more than m values of the detection variable change corresponding to a 	sampling moment in a time window are higher than a corresponding threshold, then a 	current signal of the time window is judged to have spectrum energy increase, and the 	detection signal xt is divided into y periods before executing a step 3); 
		otherwise, the photovoltaic system is judged to be in a normal state at the 	sampling moment, and the detection variable change corresponding to a next sampling 	time is 	compared until all detection signals of the time window are judged and the 	photovoltaic system is in the normal state; 
	in combination with all other limitations in the claim as claimed and defined by the Applicant.
	The dependent claims would be allowed based on their dependence from the independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Response to Arguments
Applicant’s arguments (remarks) filed 06/30/2022 have been fully considered and are persuasive.

Regarding to Objection of Claims 1-9, page 6 of Applicant’s remarks, based on Applicant’s arguments and changes made to claim 1, the objections have been withdrawn.

Regarding to Rejection of Claims 1-9 under 35 U.S.C. 112(b), page 6 of Applicant’s remarks, based on Applicant’s arguments and the changes made to claim 1, the 35 U.S.C. 112(b) rejections have been withdrawn.

Examiner notes the objection to the Specification, the Abstract, have been withdrawn due to changes made to the Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865